Citation Nr: 0910479	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-04 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), hepatitis C, and renal amyloidosis, 
for purposes of accrued benefits.

3.  Whether the appellant's countable income exceeds income 
limitations for entitlement to payment of VA improved death 
pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from September 1967 to August 1969, to include 
service in the Republic of Vietnam.  The Veteran died in 
September 2005.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 rating 
decision and an April 2006 determination of the Newark, New 
Jersey Department of Veterans Affairs (VA) Regional Office 
(RO).  In September 2007, a Travel Board hearing was held 
before the undersigned; a transcript of this hearing is of 
record.  In November 2008, the Board referred the case to the 
Veterans Health Administration (VHA) for an advisory medical 
opinion.


FINDINGS OF FACT

1.  The Veteran died in September 2005; the immediate cause 
of his death was cirrhosis of liver, due to thrombocytopenia, 
due to hepatitis C.

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.

3.  Competent evidence shows that the Veteran's amyloidosis 
was causally related to his exposure to Agent Orange in 
service, and contributed to cause his death.

4.  VA received the appellant's claims for accrued benefits 
and death pension in October 2005.

5.  At the time of the Veteran's death, he did not have any 
claims for benefits pending before VA.

6.  The maximum countable income a surviving spouse, alone, 
could receive during any year during the appellate period and 
still be eligible for improved death pension benefits is 
$7,933 (effective December 1, 2008).  

7.  The appellant's countable income did not fall below 
$7,933 for any year since she filed her claim for death 
pension benefits.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.312 (2008).

2.  The appellant's claim for accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.1000(a) (2008).

3.  The appellant's countable income exceeds income 
limitations for entitlement to improved death pension 
benefits.  38 U.S.C.A. §§ 1503, 1541, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2008).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A.  
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claims.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claim of service connection for the cause of 
the Veteran's death, because this decision grants the claim, 
there is no reason to belabor the impact of the VCAA on this 
matter, as any error in notice or unmet duty to assist is 
harmless.   

Regarding the claims for accrued benefits and improved death 
pension, as will be discussed further below, these claims are 
being denied as a matter of law.  In VAOPGCPREC 5-2004 (2004) 
VA's Office of General Counsel held that the VCAA does not 
require either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the Court has held 
that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  Mason v. Principi, 16 
Vet. App. 129 (2002).  In any event, the RO informed the 
appellant of the information and evidence needed to 
substantiate her claims in a January 2006 letter and in the 
statement of the case (SOC) issued to her in January 2007.  
See 38 U.S.C.A. §§ 5102, 5103.  In these documents the RO 
informed the appellant of the reasons her claims were denied 
and the evidence it had considered in denying the claims.  
The appellant has been given an opportunity to provide 
evidence and argument on the matters. 

B.	Factual Background

Service personnel records reflect that the Veteran served in 
Vietnam nearly 13 months.  Service treatment records are 
silent for complaints or findings related to amyloidosis.

A July 1997 letter from Dr. S.C. notes that biopsy revealed 
early renal amyloid disease.

The Veteran underwent chemotherapy for the amyloidosis, but 
the disease progressed with progression of chronic kidney 
disease.  In December 2000, the Veteran underwent a stem cell 
transplant.  He developed renal failure requiring dialysis, 
as well as thrombocytopenia.  The Veteran's renal failure did 
not improve.  In May 2003 he underwent allograft renal 
transplant.

In a July 2003 rating decision the RO denied service 
connection for PTSD and denied reopening claims of service 
connection for hepatitis C and renal amyloidosis.  The 
Veteran was notified of this decision and his appellate 
rights in July 2003; he did not appeal the decision.

A December 2004 bone marrow aspirate revealed monosomy 7 in 
9/20 metaphases consistent with myelodysplastic syndrome or 
evolving acute myelogenous leukemia, felt likely related to 
the Veteran's prior prolonged melphalan chemotherapy for 
amyloidosis.
In March 2005, the Veteran was noted to have progressive 
abdominal distension and ascites.  The impression was 
development of hepatic cirrhosis likely due to chronic 
hepatitis C.  Aggressive therapy (to include portal shunt 
placement) was considered, but was ultimately deferred due to 
the pancytopenia.

In May 2005, the Veteran had worsening renal insufficiency.  
He was started again on chronic dialysis.

September 2005 hospitalization records note that the Veteran 
was admitted for severe thrombocytopenia, also with chronic 
renal failure, ascites and pancytopenia.

The Veteran died in September 2005 at the age of 55.  His 
death certificate lists the immediate cause of death as 
cirrhosis of liver, due to thrombocytopenia, due to hepatitis 
C.  During his lifetime, service connection was not 
established for any disability.

VA received the appellant's claims for service connection for 
the cause of the Veteran's death, accrued benefits, and death 
pension in October 2005.  In a VA Form 21-534 (Application 
for Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child), she 
identified herself as the Veteran's surviving spouse.  She 
did not report that she had any dependent children.  She 
reported "undetermined" annual income.  She also reported 
funeral and cremation expenses for the Veteran totaling 
$5,880 paid in October 2005.  She stated that she was 
expecting to receive money from the Veteran's pension, but 
was not sure if she would receive a lump sum payment or 
monthly benefits.  In addition, she reported that she would 
be entitled to Social Security benefits beginning in December 
2008.  In another VA Form 21-526 received later that same 
month, the appellant listed $33,000 in income.  She indicated 
that this was a lump sum payment from the Veteran's pension, 
after taxes.

In a statement received in April 2006, the appellant said 
that she used $25,000 of the $33,000 pension payment to pay 
her mortgage, taxes and family expenses.  She also indicated 
that she had many bills, including her mortgage.  

In April 2006, the appellant submitted an Improved Pension 
Eligibility Verification Report (EVR), wherein she reported 
total wages from employment of $163.45 for the period from 
September 18, 2005 through October 1, 2005.  She also 
reported receiving a pension check in the amount of $33,000.  
She reported no medical  expenses.

In November 2005, VA received a statement from the Veteran's 
representative indicating that "the Veteran" wished to 
reopen his previously denied claims of service connection.

In a statement received by the Board in September 2007, Dr. 
R.L.C. opined, "I think it is likely that there was a 
relationship between [the Veteran's] exposure to chemicals 
such as [A]gent [O]range and the development of the plasma 
cell disease that caused amyloidosis.  I have no proof of 
that as you know.  I have seen numerous patients who have 
developed the plasma cell disease that causes amyloidosis 
after chemical exposure."

Pursuant to the Board's referral of this case for a VHA 
medical advisory opinion, a VA physician reviewed the 
Veteran's claims file and responded to the following 
questions posed by the Board:

1.  Is it at least as likely as not 
(i.e., a 50 % or better probability) that 
the veteran's amyloidosis was causally 
related to his period of military 
service, and specifically was it related 
to his exposure to Agent Orange in 
service?  The medical basis for your 
response should include pertinent 
reference to the conclusions of the 
National Academy of Sciences' Institute 
of Medicine and any agreements or 
disagreements thereto.

2.  Is it at least as likely as not 
(i.e., a 50 % or better probability) that 
the veteran's amyloidosis materially 
contributed to cause or hastened the 
veteran's death.

It is requested that the consulting 
physician specifically explain the 
rationale for any opinion that conflicts 
with that provided by Dr. R.L.C.  

In December 2008 the VA physician reviewed the Veteran's 
claims file and stated, with regard to the first question 
above:

It is at least as likely as not that the 
veteran's amyloidosis was causally 
related to his exposure to Agent Orange 
in service.

Rationale: Because of the veteran's 
Vietnam service, exposure to Agent Orange 
is presumed.  Although AL amyloidosis 
(the type of amyloidosis which this 
veteran had) is not currently eligible 
for presumptive service connection based 
on exposure to herbicides, the Secretary 
of Veteran's Affairs has determined that 
a presumption of service connection is 
warranted based on the most recent 2006 
review by the National Academy of Science 
(NAS)/Institute of Medicine.  The 
Secretary has proposed that a rule to 
this effect be established. . . .  

In response to the second question above, the VA physician 
stated:
It is at least as likely as not that the 
veteran's amyloidosis materially 
contributed to cause or hastened the 
veteran's death.  

Rationale: Although the veteran's death 
certificate lists cirrhosis as the cause 
of death, with thrombocytopenia and 
hepatitis C as contributing factors, the 
evidence from his available medical 
records . . . makes it clear that by the 
time of the September 2005 
hospitalization preceding his death the 
veteran was suffering from multi-system 
failure, including at a minimum: liver, 
kidney, and bone marrow (pancytopenia) 
failure.  As the record also makes clear, 
his pancytopenia was felt to be secondary 
to the melphalan used to treat his 
amyloidosis.  Furthermore, although his 
kidney failure was multifactorial, the 
fact that he had undergone a kidney 
transplant due to his amyloidosis and 
therefore had only one transplanted 
kidney was at least a major if not 
primary factor.  Finally, even if his 
cirrhosis/liver failure was due primarily 
to hepatitis C (although this is not 
completely clear), at a minimum his 
pancytopenia and kidney failure (which I 
have said are related to his amyloidosis 
and its treatment) complicated the course 
and prevented optimal treatment of his 
progressive liver disease and associated 
ascites.  Based on this the conclusion is 
that the multi-organ failure leading to 
the veteran's death was in [sic] 
significantly related to his amyloidosis 
and its treatment.



C.	Legal Criteria and Analysis

1.  Cause of Death

The appellant claims, in pertinent part, that the Veteran's 
death was related to complications of amyloidosis, which was 
caused by exposure to Agent Orange in service.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The issue involved will be determined by the exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.  
38 C.F.R. § 3.312(a).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(a)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).  There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such  
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; 
prostate cancer; and certain types of soft-tissue sarcoma.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313.

The Secretary of the Department of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991 and the 
Veterans Education and Benefits Expansion Act of 2001, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for the following 
conditions: hepatobiliary cancers; oral, nasal, and 
pharyngeal cancer; bone and joint cancer; skin cancers 
(melanoma, basal, and squamous cell); breast cancer; female 
reproductive system cancer (cervix, uterus, ovary); 
testicular cancer; urinary bladder cancer; renal cancer; 
leukemia (other than chronic lymphocytic leukemia); abnormal 
sperm characteristics and infertility; spontaneous abortion; 
neonatal or infant death and stillbirth in offspring of 
exposed individuals; low birthweight in offspring of exposed 
individuals; birth defects (other than spina bifida) in 
offspring of exposed individuals; childhood cancer (including 
acute myelogenous leukemia) in offspring of exposed 
individuals; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders, including Parkinson's 
disease and amyotrophic lateral sclerosis; chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities,  ulcers); immune 
system disorders (immune suppression, autoimmunity); 
circulatory disorders; amyloid light-chain amyloidosis; 
endometriosis; and effects of thyroid homeostasis.  See 
Health Outcomes Not Associated with Exposure to Certain 
Herbicide Agents, 72 Fed. Reg. No. 32,395 (June 12, 2007). 

VA is proposing to amend 38 C.F.R. § 3.309(e) concerning 
presumptive service connection for a certain disease based on 
the most recent National Academy of Sciences (NAS) Institute 
of Medicine committee report, ''Veterans and Agent Orange: 
Update 2006 (Update 2006).''  This proposed amendment is 
necessary to implement a decision of the Secretary of VA that 
there is a positive association between exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era and the subsequent development of AL amyloidosis.  The 
intended effect of this proposed amendment is to establish 
presumptive service connection for AL amyloidosis based on 
herbicide exposure.

In pertinent part, the proposed amendment notes that in 
Update 2006, VA specifically requested a focused review of 
the evidence related to whether the occurrence of acute 
myeloid leukemia, tonsil cancer, AL amyloidosis, and lupus 
may be associated with exposure to the components of 
herbicides used by the military in Vietnam and requested 
explicit indication of the appropriate category of 
association for all forms of cancer. NAS issued its report, 
''Veterans and Agent Orange: Update 2006'' on July 27, 2007.  
In pertinent part in that report, NAS concluded that ''there 
is limited or suggestive evidence of an association between 
exposures to the compounds of interest and AL amyloidosis.''  
The term ''limited or suggestive evidence of an 
association,'' as explained in the NAS report, means that the 
evidence suggests an association between exposure to 
herbicides and the outcome considered, but the evidence is 
limited because chance, bias, and confounding could not be 
ruled out with confidence.  For example, a well-conducted 
study showing a positive association combined with less 
compelling results from studies of populations with similar 
exposures could constitute such evidence.  In Update 2006, 
NAS re-categorized the section on AL amyloidosis from its 
position in the previous reports, where it was grouped with a 
variety of nonneoplastic health conditions, and placed it 
closer to related conditions, such as multiple myeloma and 
some types of B cell lymphoma.  The conditions share several 
biological features, most notably clonal hyperproliferation 
of B-cell derived plasma cells and production of abnormal 
amounts of immunoglobulins. NAS found that because AL 
amyloidosis is a rare condition, there is little 
epidemiologic literature.  One study indicates that AL 
amyloidosis and non- Hodgkin's lymphoma are closely related.  
Another study reviewed the relationship between AL 
amyloidosis and other plasma cell disorders.  It describes AL 
amyloidosis as a clonal plasma cell disorder characterized by 
low tumor burden but profound multisystemic disease.  The 
observation of common chromosomal abnormalities in AL 
amyloidosis and multiple myeloma and of ''progression'' from 
AL amyloidosis to multiple myeloma support the biologic 
plausibility of linking AL amyloidosis with multiple myeloma.  
It is known that AL amyloidosis is associated with B-cell 
diseases and roughly 15-20 percent of the time it occurs with 
multiple myeloma. Other diagnoses associated with AL 
amyloidosis include B-cell lymphomas (which are types of non- 
Hodgkin's lymphoma), monoclonal gammopathies, 
agammaglobulinemia, and monoclonal gammopathy of undetermined 
significance.  Thus, AL amyloidosis can result from such 
medical conditions as multiple myeloma and B-cell lymphomas 
for which there is evidence of association with exposure to 
the compounds of interest.  The NAS committee's conclusion 
that there is limited or suggestive evidence of an 
association between herbicide exposure and AL amyloidosis is 
predicated primarily on the evidence of a pathophsyiological 
association between AL amyloidosis and these other diseases, 
which have previously been found to be associated with 
herbicide exposure. 

The proposed amendment concludes:

IV. The Secretary's Determination on AL 
Amyloidosis  After considering all of the 
evidence, the Secretary has determined 
that there is a positive association 
between exposure to herbicide agents and 
the occurrence of AL amyloidosis.  The 
biological and pathophysiological 
features of AL amyloidosis link it to 
multiple myeloma and some lymphomas that 
are associated with herbicide exposure in 
pervious NAS reports.  Establishing 
presumptive service connection for AL 
amyloidosis is consistent with existing 
VA recognition of multiple myeloma and 
some lymphomas as presumptively service 
connected based on exposure to an 
herbicide agent.  Although there is 
relatively little direct epidemiological 
evidence concerning the relation of AL 
amyloidosis to herbicide exposure, the 
Secretary notes that NAS considered the 
evidence linking AL amyloidosis to 
multiple myelomas and lymphomas to be 
significant, if indirect, evidence of an 
association.  Therefore, the Secretary 
concludes that the credible evidence for 
an association between exposure to an 
herbicide agent and the occurrence of AL 
amyloidosis in humans outweighs the 
credible evidence against such an 
association.  Accordingly, the Secretary 
has determined that a presumption of 
service connection for AL amyloidosis is 
warranted pursuant to 38 U.S.C. 1116(b).  

See Federal Register Vol. 73, 65280 (Nov. 3, 2008)

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the  
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

As previously noted, at the time of the Veteran's death, 
service connection was not in effect for any disability.  
However, the Veteran's exposure to Agent Orange during his 
military service is presumed.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307.  Amyloidosis is a disease in which an 
abnormal protein (amyloid) builds up in organs and tissues, 
impairing their function.  Clearly, then, amyloidosis is a 
disease process that affects a vital organ.  See 38 C.F.R. § 
3.312(c)(3).  In the Veteran's case, his terminal treatment 
records note that he was hospitalized just prior to his death 
with multi-system failure, including liver, kidney and bone 
marrow (pancytopenia) failure.

Although the opinion of Dr. R.L.C. cannot be said to be an 
unequivocal statement linking the Veteran's Agent Orange 
exposure in service to his amyloidosis and ultimately his 
death, the clear implication is that there is a nexus between 
amyloidosis and herbicide exposure.  It does not appear, that 
this physician had an opportunity to formulate the opinion 
based on a review of the entire evidentiary record.  However, 
the opinion of the VHA expert is an unequivocal statement 
linking the Veteran's Agent Orange exposure in service.  
Moreover, the VHA expert opined that the Veteran's 
amyloidosis materially contributed to cause or hastened the 
Veteran's death.  The VHA expert reviewed the Veteran's 
claims file and provided reasons for his opinions (as noted 
above).  There is no medical opinion to the contrary.

Based on the above findings, along with the fact that VA has 
recently proposed to establish presumptive service connection 
for AL amyloidosis based on herbicide exposure, the Board is 
compelled to conclude that the Veteran's amyloidosis was 
related to his inservice exposure to Agent Orange.  Moreover, 
his amyloidosis did, in fact, contribute substantially or 
materially to his death.  Although the primary cause of death 
was cirrhosis of the liver, the amyloidosis resulted in 
debilitating effects and general impairment of health to an 
extent that rendered the Veteran  materially less capable of 
resisting the effects of other disease primarily causing 
death.  Accordingly, service connection for the cause of the 
Veteran's death is warranted.


2.  Accrued Benefits

Accrued benefits are "periodic monetary benefits . . . 
authorized under law administered by [VA], to which a payee 
was entitled at his or her death under existing ratings for 
decisions or those based on evidence in the file at the date 
of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 
38 C.F.R. 3.1000 (a) (as amended 71 Fed. Reg. 78368 
(effective Jan. 29, 2007)).  An "[a]pplication for accrued 
benefits must be filed within one year after the date of 
death."  38 C.F.R. § 3.1000 (c).  In the case at hand, the 
Veteran died in September 2005 and the appellant filed her 
claim in October 2005.  Therefore, the claim was timely 
filed.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, "for a surviving spouse to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that "a consequence of 
the derivative nature of the surviving spouse's entitlement 
to a veteran's accrued benefits claim is that, without the 
veteran having a claim pending at time of death, the 
surviving spouse has no claim upon which to derive his or her 
own application."  Id. at 1300.

(The statute governing accrued benefits was amended to 
eliminate a prior two-year restriction on the payment of 
accrued benefits; the revision applies to cases where the 
Veteran's death occurred on or after the date of enactment, 
December 16, 2003.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5121 (West Supp. 2007)); Accrued 
Benefits, 71 Fed. Reg. 37,027 (June 29, 2006) (proposed 
rules).  As the Veteran died in September 2005, the revision 
would apply in this case.)

The appellant does not allege that there are any additional 
monies to which she is entitled based on periodic monetary 
benefits that were awarded, but unpaid, at the time of the 
Veteran's death.  What she contends, in essence, is that 
service connection should be established for PTSD, hepatitis 
C, and renal amyloidosis, and that she should be paid 
"accrued benefits" therefor.  The appellant's claim lacks 
legal merit.  The evidence of record shows that in July 2003 
the RO denied service connection for PTSD and denied 
reopening claims of service connection for hepatitis C and 
renal amyloidosis.  The RO notified the Veteran of these 
determinations, and of his appellate rights.  As he did not 
initiate an appeal within one year of notice of the July 2003 
rating decision, that decision became final. 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.  

The Veteran had no claims for benefits (including service 
connection for PTSD and to reopen denied claims of service 
connection for hepatitis C and renal amyloidosis) pending 
with VA at the time of his death.  Consequently, the 
appellant's derivative claim for accrued benefits must be 
denied as a matter of law.  See Jones, supra.

3.  Improved Death Pension

At the outset, the Board notes that the award of DIC above 
most likely renders moot the appellant's claim for Death 
Pension benefits (unless the effective date would differ), as 
Death Pension and DIC benefits would not be payable 
concurrently.   

Improved death pension under Public Law 95-588 is a monthly 
benefit payable by VA to a surviving spouse and children of 
the veteran.  Specifically, the law provides that the 
Secretary shall pay to the surviving spouse of each veteran 
who served for ninety (90) days or more during a period of 
war or who at the time of death was receiving or entitled to 
receive compensation or retirement pay for a service-
connected disability, pension at the rate prescribed by law 
and reduced by the surviving spouse's annual income.  38 
U.S.C.A. §§ 101(12), 1521(j), 1541(a); 38 C.F.R§§ 3.3(b)(4), 
3.23.  

Death pension benefits are contingent on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. 
§§ 3.3, 3.24.  In determining annual income, all payments of 
any kind or from any source (including salary, retirement, or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions.  See 38  
U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Social Security  
benefits are not specifically excluded under 38 C.F.R. § 
3.272.  Such income is therefore included as countable 
income.  Medical expenses in excess of five percent of the 
maximum income rate allowable, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).  The specific exclusions from 
countable income also include unreimbursed expenses of a 
veteran's last illness, burial and just debts.  Burial 
expenses paid by a surviving spouse during the calendar year 
following that in which death occurred may be deducted from 
annual income for the 12-month annualization period in which 
they were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  However, 
any such expenses paid subsequent to death but prior to date 
of entitlement (i.e. the effective date) are not deductible.  
38 C.F.R. § 3.272(h).  

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  The rates for the pertinent years are as follows:  

Effective December 1, 2004, the maximum allowable rate for a 
surviving spouse with no children was $6,814.  See M21-1, 
part I, Appendix B.  

Effective December 1, 2005, the maximum allowable rate for a 
surviving spouse with no children was $7,094.  See M21-1, 
part I, Appendix B.  
Effective December 1, 2006, the maximum allowable rate for a 
surviving spouse with no children was $7,329.  See M21-1, 
part I, Appendix B.  

Effective December 1, 2007, the maximum allowable rate for a 
surviving spouse with no children was $ 7,498.  See M21-1, 
part I, Appendix B.

Effective December 1, 2008, the maximum allowable rate for a 
surviving spouse with no children is $7,933.  See M21-1, part 
I, Appendix B. 

It is not disputed that, as of October 2005, the appellant  
was in receipt of income (including from wages and pension) 
of $33,163.45.  All of this income received from these 
sources is countable income under the improved pension 
program.

The evidence of record also establishes that the Veteran's 
burial expenses (as reported by the appellant) totaled 
$5,880.  There is no evidence from the funeral home that this 
bill has been paid.  However, giving the appellant the 
benefit of the doubt that she paid the bill during the 
calendar year following that in which the veteran's death 
occurred, $5,880 is deductible from her countable income for 
death pension purposes.  Even with this deduction, the 
appellant's income far exceeded the maximum allowable rate 
for a surviving spouse with no children.  She has submitted 
no medical expenses which could be deducted from her income.

The most income a surviving spouse (without dependent 
children) could have in any year during the appellate period 
and still be entitled to receive death pension payments is 
$7,933.  The record shows (and the appellant does not 
dispute) that in 2005 when she filed her claim, her income, 
less  permitted exclusions, exceeded that amount.  She has 
submitted no income information for subsequent years showing 
that her income fell below the maximum allowable rate.

The Board realizes that the appellant's income from all 
sources may well fall short of providing for all her needs.  
However, the Board is bound by the noted income limitations, 
which have the force of regulation, and has no authority to 
disregard them.  The law is dispositive, and the claim must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for cause of the Veteran's death is 
granted.

The claims of service connection for PTSD, hepatitis C, and 
renal amyloidosis, for purposes of accrued benefits, are 
denied.

The appeal to establish that the appellant's income is not a 
bar to payment of improved death pension benefits is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


